Citation Nr: 0634330	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability evaluation for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	James W. Keeter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, 
established entitlement to service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine, assigning an initial 40 percent rating 
effective March 31, 2000.   

The veteran had also perfected an appeal for entitlement to 
service connection for post-traumatic stress disorder.  In 
correspondence dated in May 2006, the veteran's attorney 
withdrew the appeal concerning that matter; thus, the Board 
is without further jurisdiction as to that claim.

In September 2006, the veteran presented testimony before the 
undersigned at a videoconference hearing at the RO; a 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes obtaining additional medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The last 
complete VA spine examination of record dates from May 2001.  
The veteran testified that his back condition has worsened 
since September 2002 (when new regulations were implemented 
for the evaluation of disorders of the spine).  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the 
veteran was entitled to a new examination after a two year 
period between the last VA examination and the veteran's 
contention that his disability had increased in severity).  
Although the RO appears to have considered the revised 
evaluation criteria, the Board feels that the veteran should 
be afforded another examination with specific findings in 
accordance with the revised criteria.  

The outpatient treatment records from the VA Medical 
Center(VAMC) in West Palm Beach, Florida for the period from 
February 2001 to January 2004 were considered by the RO.  At 
his hearing before the undersigned, the veteran indicated 
that he routinely receives treatment and that additional 
pertinent treatment records for the period from September 
2004 to the present are available from that VAMC and that he 
was also treated at the Salem, Virginia VAMC.  Additional 
medical consultation and treatment records were received in 
May 2006 after the case had been certified to the Board by 
the agency of original jurisdiction (AOJ); such evidence has 
not first been considered by the AOJ.  Pursuant to 38 C.F.R. 
§ 20.1304 (2006), pertinent evidence received by the Board 
under this section necessitates a return of the case to the 
AOJ for review, consideration and preparation of a 
supplemental statement of the case prior to a Board decision 
unless there has been a waiver of such review.  

In September 2002 and September 2003, the criteria for 
evaluating invertebral disc syndrome (IDS) and disorders of 
the spine changed.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. §§ 4.71a 
(2006)) (current regulations).  In the statement of the case 
(SOC), the RO applied some of the former regulations and all 
of the current regulations or whether they were more 
favorable to the veteran.  See, e.g., Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005).  The current criteria, however, 
cannot be used prior to the respective effective dates of 
September 23, 2002 and September 26, 2003.  On remand, the 
veteran should be scheduled for orthopedic and neurological 
examination(s) to review the history of and to ascertain the 
nature and extent of his lumbar spine disability.  VA should 
specifically and expressly consider the veteran's increased 
rating claim under the schedular criteria for all applicable 
codes in effect both prior to and as of September 2002 and 
September 2003, applying the version more favorable to the 
veteran after the effective date of the regulatory change.  
See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 and 5243 (2006).  Since this 
appeal arises from the initial award of service connection, 
VA should consider whether staged ratings are warranted under 
the holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
An examination is needed to provide clinical findings so that 
VA can consider ratings under all appropriate diagnostic 
codes.  Missing VA treatment records between March 31, 2000 
and the present for the Salem and West Palm Beach VAMCs 
should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain missing records 
from the West Palm Beach and Salem VA 
Medical Centers from March 31, 2000 to 
the present.  If records are unavailable, 
please have the VA facility so indicate.

2.  After completion of 1 above, the VA 
should make arrangements for the veteran 
to be afforded an orthopedic/neurologic 
examination(s) to determine the nature 
and extent of his service-connected 
lumbar spine disability.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic/neurologic examiner(s) is 
to assess the nature and severity of the 
veteran's lumbar spine disability in 
accordance with the latest AMIE worksheet 
for rating disorders of the spine and 
intervertebral disc syndrome.  The 
examiner(s) should be provided with 
copies of the old and new rating criteria 
for spinal disorders to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected spine disability.  The 
examiner(s) should also provide an 
opinion as to combined duration of 
incapacitating episodes, measured in 
weeks of incapacitation (requiring bed 
rest) per year, for the appeal period 
beginning September 23, 2002, should the 
examiner determine that the veteran's 
lumbar spine disability has aggravated or 
caused invertebral disc syndrome of the 
lumbar spine.  The neurological examiner 
should report any neurological symptoms 
found on examination.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  After completion of the above, and 
any further development deemed necessary, 
VA should readjudicate the appellant's 
increased rating claim, to include 
consideration of both the former and 
current schedular criteria for disorders 
of the spine and whether separate ratings 
for neurological symptoms or staged 
ratings should be established.  If any 
determination remains unfavorable to the 
appellant, he and his attorney should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of the claim  38 C.F.R. § 3.655 (2006).  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.  No action is 
required of the veteran until he is otherwise notified.  The 
appellant and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



